 



EXHIBIT 10.1

 

AMENDMENT NO. 4 AND WAIVER TO STOCKHOLDERS’ AGREEMENT

 

THIS AMENDMENT NO. 4 AND WAIVER, dated as of March 26, 2014 (“Amendment and
Waiver”), amends and waives certain provisions of the Stockholders’ Agreement,
dated as of January 24, 2010, as amended on March 8, 2013 and further amended on
March 14, 2013 and August 13, 2013 (the “Stockholders’ Agreement”), among
BioScrip, Inc., a Delaware corporation (the “Company”), Kohlberg Investors V,
L.P., a Delaware limited partnership (“Kohlberg”), Kohlberg Partners V, L.P., a
Delaware limited partnership, Kohlberg Offshore Investors V, L.P., a Delaware
limited partnership, Kohlberg TE Investors V, L.P., a Delaware limited
partnership, KOCO Investors V, L.P., a Delaware limited partnership, Robert
Cucuel, Mary Jane Graves, Nitin Patel, Joey Ryan, Colleen Lederer, Blackstone
Mezzanine Partners II L.P., a Delaware limited partnership, Blackstone Mezzanine
Holdings II L.P., a Delaware limited partnership, and S.A.C. Domestic Capital
Funding, Ltd., a Cayman Islands limited company (collectively, the
“Stockholders”). 

 

WHEREAS, pursuant to Section 7.8 of the Stockholders’ Agreement, the Company and
the Majority Stockholders desire to further amend Section 1.1 of the
Stockholders’ Agreement and further waive, to the extent specified in Section 3
hereof, Section 1.4 of the Stockholders’ Agreement.

 

WHEREAS, Kohlberg holds at least a majority of the Stockholder Shares.

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Defined Terms. Unless otherwise specifically defined herein, all capitalized
terms used herein shall have the respective meanings ascribed to such terms in
the Stockholders’ Agreement.

 

2. Amendment to Section 1.1 of the Stockholders’ Agreement. Effective as of the
date hereof, the last sentence of Section 1.1 of the Stockholders’ Agreement is
amended and restated in its entirety to read as follows:

 

“The number of directors on the Board of Directors shall be no fewer than five
and no more than ten as may be determined by the Board of Directors from time to
time.”

 

3. Waiver of Section 1.4 of the Stockholders’ Agreement. Notwithstanding that
Kohlberg has ceased to have the right to designate one or more directors in
accordance with Section 1.1 of the Stockholders’ Agreement, the parties hereto
waive the following provisions of Section 1.4 of the Stockholders’ Agreement:
(a) Kohlberg’s obligation to use commercially reasonable efforts to cause the
removal or the resignation of the Stockholders’ Nominees, and (b) the obligation
of the remaining directors to decrease the size of the Board by two vacancies;
provided, however, such waivers shall remain in effect, and the Stockholders’
Nominees shall remain in office, only until the earliest of (i) the completion
of the Company’s 2015 annual meeting of stockholders, (ii) the date that the
Board, in its sole discretion, requests the resignation of the Stockholders’
Nominees and the Stockholders’ Nominees submit their resignations in accordance
therewith; or (iii) the death, disability, retirement, resignation or removal of
such Stockholders’ Nominee. For the avoidance of doubt, this waiver of Section
1.4 of the Stockholders’ Agreement does not amend, waive or extend the rights of
Kohlberg or the Stockholders’ Nominees under Section 1.1 or Section 1.6 of the
Stockholders’ Agreement.

 

4. Counterparts. This Amendment and Waiver may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment and Waiver by facsimile, PDF or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment and
Waiver.

 



 

 

 

5. Governing Law. THIS AMENDMENT AND WAIVER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

6. Except for the amendment set forth in Section 2 hereof and the waiver set
forth in Section 3 hereof, the provisions of the Stockholders’ Agreement remain
in full force and effect in accordance with their terms.

 

[remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

 



  BIOSCRIP, INC.           By:   /s/ Kimberlee C. Seah     Name:   Kimberlee C.
Seah     Title: Senior Vice President, Secretary and       General Counsel      
                    MAJORITY STOCKHOLDER:                   Kohlberg Investors
V, L.P.           By:  Kohlberg Management V, L.L.C, its general partner        
  By:   /s/ Gordon Woodward     Name: Gordon Woodward     Title:    Vice
President







 



 

